Title: James Madison to James Breckenridge, 30 January 1830
From: Madison, James
To: Breckinridge, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                        
                        
                        I have just recd. from Professor Lomax a communication of his final purpose to accept the Judicial
                            appointment lately conferred on him, which will of course dissolve his connection with the University. He expresses much
                            gratitude for the favors & friendship he has recd. collectively & individually from the Board of Visitors;
                            & his deep regret that an imperious duty to his family obliges him to withdraw from a situation in which more than
                            in any other, his life has been spent in accordance with his taste & inclination———
                        He is anxious to learn whether it will meet the approbation of the Visitors, that he shall continue in the
                            Professorship, till the end of the current Session with a dispensation to attend the Spring Terms of his circuit. He
                            observes that these will consume less than six weeks, & will be broken into portions leaving an interval of a
                            fortnight, when the duties of the School would be resumed; care being taken also that the periods of absence should not be
                            devoid of employment for the Students. This indulgence is not expected without a surrender on his part, fully equivalent
                            in Salary & Fees as may be apportioned by the Visitors themselves.
                        In my answer I have observed that I can only say for myself that the arrangement he states appears to be
                            preferable to the alternative state of things, & that I presumed it would be so viewed by the other Visitors.
                        The consequence of a rejection of the arrangement would be a release producing a premature vacancy, or a
                            compulsory detention, violating his Judicial obligations, & possibly endangering a loss of the office.
                         With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    I make this a circular communication, that each of the Visitors may have an opportunity of expressing his
                            opinion on the case which it presents, & may be turning his thoughts as to a Successor for the vacancy now to be
                            provided for.